ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20—15(k) a recommendation (DRB 16-335) that BARRY N. FRANK, formerly of ENGLEWOOD, who was admitted to the bar of this State in 1977, and who has been temporarily suspended from practice since September 16, 2014, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District IIA Fee Arbitration Committee in District Docket No. IIA-2015-0464F, and good cause appearing;
*191It is ORDERED that BARRY N. FRANK be temporarily suspended from the practice of law, effective December 2, 2016, and until respondent complies with the determination of the District IIA Fee Arbitration Committee in District Docket No. IIA-2015-0464F, pays a sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplinary Review Board reports to the Court that respondent has satisfied all obligations under this Order prior to the effective date of the suspension; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that respondent shall remain suspended from practice pursuant to the Orders of the Court filed September 16, 2014, and November 2, 2016, and until the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.